--------------------------------------------------------------------------------

Exhibit 10.2


CERTAIN INFORMATION, IDENTIFIED BY, AND REPLACED WITH, A MARK OF “[**]” HAS BEEN
EXCLUDED FROM THIS DOCUMENT BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF PUBLICLY DISCLOSED.
 
FIRST AMENDMENT


THIS FIRST AMENDMENT (this “Amendment”) is made as of November 3, 2020 by and
among KKR Capital Markets Holdings L.P., a Delaware limited partnership
(“KCMH”), KKR Corporate Lending LLC, a Delaware limited liability company (“KCL
U.S.”), KKR Corporate Lending (CA) LLC, a Delaware limited liability company
(“KCL C.A.”), KKR Corporate Lending (TN) LLC, a Delaware limited liability
company (“KCL T.N.”), and KKR Corporate Lending (UK) LLC, a Delaware limited
liability company (“KCL U.K.”; and together with KCMH, KCL U.S., KCL C.A. and
KCL U.K., collectively, the “Borrowers” and individually each a “Borrower”),
each of the Guarantors party to the Guarantee and Security Agreement described
in the Existing Credit Agreement (as defined below), the Majority Lenders party
to the Existing Credit Agreement, and Mizuho Bank, Ltd., as administrative agent
(in such capacity, the “Administrative Agent”). Capitalized terms used herein
and not otherwise defined herein shall have the respective meanings given to
them in the Existing Credit Agreement as modified by this Amendment.


W I T N E S S E T H:


WHEREAS, the Borrowers, the Majority Lenders, the Increasing Lender (as defined
below) and the Administrative Agent are parties to that certain Third Amended
and Restated 5-Year Revolving Credit Agreement dated March 20, 2020 (the
“Existing Credit Agreement”, and as amended pursuant to this Amendment
hereinafter referred to as the “Credit Agreement”);




WHEREAS, the Borrowers have requested that the Lenders party hereto agree to
amend the Existing Credit Agreement in certain respects as hereinafter set
forth;


WHEREAS, Section 9.01(a) of the Existing Credit Agreement provides that the
Existing Credit Agreement may be amended by the Borrowers and the Majority
Lenders, subject to the consent of each Lender directly affected thereby to
increase the Commitment of such Lender (such Lender, an “Increasing Lender”);


WHEREAS, the Lenders party hereto and listed on the signature pages hereof have
agreed to such amendments on the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:


I.            Amendments to the Existing Credit Agreement. Effective as of the
Amendment Effective Date (as defined below):


(a)        The cover page of the Existing Credit Agreement is hereby amended by
replacing the reference to “$500,000,000” with “750,000,000”.


(b)      The definition of “Aggregate Facility Amount” in Section 1.01 of the
Existing Credit Agreement is hereby amended by replacing the reference to
“$500,000,000” with “750,000,000”.


(c)        The definition of “Letter of Credit Facility Amount” in Section 1.01
of the Existing Credit Agreement is hereby amended by replacing the reference to
“$500,000,000” with “750,000,000”.


(d)        Annex A to the Existing Credit Agreement is hereby amended by
replacing the reference to “$[**]” with “[**]” in the last row of the table
under “Total Credit Exposure”.


(e)         Schedule I to the Existing Credit Agreement is hereby amended by
replacing the reference to “$[**]” with “[**]”.


[**] = Certain information contained in this document, marked by “[**]” has been
excluded because it is both (i) not material and (ii) would likely cause
competitive harm to the registrant if publicly disclosed.


1

--------------------------------------------------------------------------------

II.          Conditions of Effectiveness. This Amendment shall become effective
on the date that each of the following conditions is met or waived (the
“Amendment Effective Date”):


(a)        Execution of Counterparts. The Administrative Agent shall have
received counterparts of this Amendment executed by each Borrower, each
Guarantor, each Increasing Lender and the Majority Lenders.


(b)        Representations and Warranties. As of the Amendment Effective Date,
immediately before and after giving effect to this Amendment, the
representations and warranties of each Borrower set forth in the Loan Documents
shall be true and correct in all material respects on and as of the Amendment
Effective Date with the same effect as though made on and as of the Amendment
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
and as of the Amendment Effective Date or on such earlier date, as the case may
be.


(c)        No Default or Event of Default.  As of the Amendment Effective Date,
immediately before and after giving effect to this Amendment, no Default or
Event of Default shall have occurred and be continuing.


(d)         Legal Opinion.  The Administrative Agent’s receipt of the legal
opinion of Simpson Thacher & Bartlett LLP, counsel to the Borrowers, in a form
reasonably acceptable to Administrative Agent.


(e)        Closing Certificates.  The Administrative Agent shall have received
(i) certified copies of (x) the constitutive documents of each Borrower and (y)
resolutions or other authorizing documentation of each Obligor and the General
Partner evidencing the taking of all necessary action authorizing and approving
the execution, delivery and performance by each Borrower of the First Amendment
and any other documents to be delivered hereunder by each Borrower, (ii) a
certificate of an officer of each Borrower certifying the names and true
signatures of the officers authorized to sign the First Amendment and any other
documents to be delivered hereunder by each Borrower and (iii) a certificate of
an officer of KCMH, dated as of the Amendment Effective Date, certifying that
(a) the representations and warranties contained in Section III below are true
and correct in all material respects on and as of such date as though made on
and as of such date and (b) no event has occurred and is continuing on and as of
such date which constitutes a Default or an Event of Default.


(f)         Solvency Certificate.  The Administrative Agent’s receipt of a
certificate attesting to the Solvency of KCMH and its Subsidiaries, taken as a
whole, after giving effect to the effectiveness of this Amendment and any Loans
made or Letters of Credit issued or outstanding on the Amendment Effective Date.


(g)        Intercreditor Agreement Amendment.  The Administrative Agent’s
receipt of an amendment to the Intercreditor Agreement described in the Existing
Credit Agreement in a form reasonably satisfactory to the Administrative Agent.


(h)        Fees and Expenses. KCMH shall have paid all fees and expenses
(including fees, charges and disbursements of counsel invoiced prior to the
Amendment Effective Date) required to be paid on or prior to the Amendment
Effective Date to the Administrative Agent in connection with this Amendment.


2

--------------------------------------------------------------------------------

(i)        Other Documents.  Any other documentation or amendments to such
documents reasonably requested by Administrative Agent in customary form and
previously agreed upon between the parties.


III.          Representations and Warranties


(a)       To induce the other parties hereto to enter into this Amendment, the
Borrowers represent and warrant to each of the Lenders and the Administrative
Agent, as of the Amendment Effective Date and after giving effect to the
transactions and amendments to occur on the Amendment Effective Date, this
Amendment has been duly authorized, executed and delivered by each of the
Borrowers and constitutes, and the Existing Credit Agreement, as amended hereby
on the Amendment Effective Date, will constitute, its legal, valid and binding
obligation, enforceable against the Borrowers and in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


(b)        Immediately before and after giving effect to this Amendment, the
representations and warranties of each Borrower set forth in the Loan Documents
shall be true and correct in all material respects on and as of the Amendment
Effective Date with the same effect as though made on and as of such date,
except to the extent (i) such representations and warranties expressly relate to
an earlier date (in which case such representations and warranties were true and
correct in all material respects as of such earlier date) or (ii) such
representations and warranties are qualified as to “materiality,” “Material
Adverse Effect” or similar language (in which case such representation and
warranties are true and correct in all respects as of the Amendment Effective
Date or as of such earlier date, as the case may be).


(c)       Immediately before and after giving effect to this Amendment, no
Default or Event of Default has occurred and is continuing on the Amendment
Effective Date.


IV.          Effect of Amendment.


(a)        Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of, the Lenders or the Administrative Agent under
the Existing Credit Agreement or any other Loan Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. In addition, and in furtherance of the
foregoing, the Guarantors expressly acknowledge and agree to the terms of this
Amendment and, notwithstanding the original terms of the Guarantee and Security
Agreement, its terms now also apply with full force and effect to any amounts
outstanding under or in connection with the increased Commitment as well as
other amounts incurred pursuant to the terms of the Existing Credit Agreement. 
Nothing herein shall be deemed to establish a precedent for purposes of
interpreting the provisions of the Credit Agreement or entitle any Loan Party to
a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document in similar or different
circumstances. This Amendment shall apply to and be effective only with respect
to the provisions of the Existing Credit Agreement specifically referred to
herein.


(b)         On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import, and each reference to the Credit Agreement, “thereunder”,
“thereof”, “therein” or words of like import in any other Loan Document, shall
be deemed a reference to the Existing Credit Agreement as amended hereby.  This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.


3

--------------------------------------------------------------------------------

V.          Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.  The provisions of Sections 9.07 and
9.11 of the Existing Credit Agreement shall apply to this Amendment to the same
extent as if fully set forth herein.


VI.       Counterparts and Electronic Signatures. This Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of any executed counterpart of a
signature page of this Amendment by facsimile transmission or other electronic
means shall be effective as delivery of a manually executed counterpart hereof. 
The words “delivery”, “execute,” “execution,” “signed,” “signature,” and words
of like import in this Amendment and any document executed in connection
herewith shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary neither the Administrative Agent nor any Lender
is under any obligation to agree to accept electronic signatures in any form or
in any format unless expressly agreed to by the Administrative Agent or such
Lender pursuant to procedures approved by it and provided further without
limiting the foregoing, upon the request of any party, any electronic signature
shall be promptly followed by such manually executed counterpart.


VII.        Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.


VIII.      Successors and Assigns. The consent of any Lender to this Amendment
shall be binding upon such Lender’s successors, assigns and participants
permitted by the Existing Credit Agreement. Further, the provisions of this
Amendment shall be binding and inure to the benefit of, such Lender’s
successors, assigns and participants permitted by the Existing Credit Agreement.


[Signature pages follow]


4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties thereto have caused this Amendment to be duly
executed and delivered by their officers as of the date first above written.



 
KKR CAPITAL MARKETS HOLDINGS L.P.,
   
as a Borrower
           
By:
KKR CAPITAL MARKETS HOLDINGS
     
GP LLC, its general partner
           
 By:
/s/ Adam Smith
     
Name: Adam Smith
     
Title: Chief Executive Officer
           
KKR CORPORATE LENDING LLC,
   
as a Borrower and as a Guarantor
           
By:
/s/ Adam Smith
     
Name: Adam Smith
     
Title: Chief Executive Officer
           
KKR CORPORATE LENDING (CA) LLC,
   
as a Borrower and as a Guarantor
           
By:
/s/ Adam Smith
     
Name: Adam Smith
     
Title: Chief Executive Officer
           
KKR CORPORATE LENDING (TN) LLC,
   
as a Borrower and as a Guarantor
           
By:
/s/ Adam Smith
     
Name: Adam Smith
     
Title: Chief Executive Officer
 



[Signature Page to Amendment]



--------------------------------------------------------------------------------

 
KKR CORPORATE LENDING (UK) LLC,
   
as a Borrower and as a Guarantor
           
By:
/s/ Adam Smith
     
Name: Adam Smith
     
Title: Chief Executive Officer
 



[Signature Page to Amendment]



--------------------------------------------------------------------------------

 
MIZUHO BANK, LTD.,
   
as Administrative Agent and as a Lender
           
By:
/s/ Donna DeMagistris
     
Name:  Donna DeMagistris
     
Title: Authorized Signatory
 





[Signature Page to Amendment]

--------------------------------------------------------------------------------